Title: Thomas Jefferson’s Account with Mary Daingerfield and Nathaniel H. Hooe, [before 15 March 1812]
From: Hooe, Nathaniel H.,Daingerfield, Mary
To: Jefferson, Thomas


          
                   
                     before 15 Mar. 1812
          
            
              
                        
		          
                           1808
             
            1809
         
            
      
            
              
            
		  
		          
            
		          
		          
		  Dr 
                        Mr Thos Jefferson in Accpt with Mrs Mary Daingerfield & Nathl H. Hooe
         
            
            
              
                        January 1st
            
         
              
              
            
         
              
            
               
		  Reced from the Bank of Fredericksburg 
               Octobr 1st 1810
            
         
              
            $250
         
            
            
              
            
               To hire of 7 men & a woman
         
              
            $50800
              
              
            Interest on same for 9 months
         
              1125
            
            
              
              
                          536 87
         
              
              
                        
               February 10th 1811 Reced from the bank of Fredericksbug
                  burg
               
            
         
              250
         
            
            
              Balance & Interest due
              
                            28 87
         
              
              
            Interest on the same for 13 months & 10 days
         
              1666
            
            
              
              
              
              
            balance of hire for 1809
         
              8
         
            
            
              
              
              
                        Interest
             on same for 2 years
              
                                96
         
            
            
              
                        January 1st 1810
         
              
              
              
                         
                           $536 87
         
            
            
              
            
               To hire of Tom & Edmund
            
         
              
                        $13100
            
      
            
              
              
                          137 70
         
            
      
            
              Balance due
              670
              
                        
                     
              
            November 10th 1811
         
            
      
            
              
              
              
              
            then Reced of the Bank of Fredericksburg
               
            
         
              131
         
            
            
              
                         
                           January 1st 1811
         
              
              
              
            Interest on same for 10m & ten days
         
              
                             6 70
         
            
            
              To hire of Tom
         
              
                        $7400
              
              
                         
                           $137 70
         
            
            
              
            Amt agree on by us for Gaol Fees 
		             
               
               
               
            
         
              
                           20     
         
            
      
            
              
                        EE
         
              
                         
                           $129 57
         
            
      
          
        